NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MICHAEL EARL DAVIS,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-637
                                             )
DEPARTMENT OF REVENUE on behalf              )
of MARYANNE DAVIS,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas Ramsberger, Judge.

Peter N. Meros of Meros, Smith, Lazzara,
Brennan & Brennan, P.A., Saint
Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General and
Carrie R. McNair, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



MORRIS, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.